     Case 2:18-cv-00002-BMM Document 117 Filed 11/30/19 Page 1 of 14



John Meyer, MT Bar No. 11206
P.O Box 412
Bozeman, MT 59771
(406) 546-0149 | Phone
John@cottonwoodlaw.org


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION


                                   )
JOHN MEYER,                        )
                                   )   Case No. 2:18-CV-0002-BMM
           Plaintiff,              )
     vs.                           )
                                   )   PLAINTIFF’S BRIEF IN SUPPORT
BIG SKY RESORT,                    )   OF MOTION FOR
                                   )   RECONSIDERATION UNDER
           Defendant.              )   FEDERAL RULE OF CIVIL
                                   )   PROCEDURE 60
                                   )
                                   )
                                   )
                                   )
                                   )
       Case 2:18-cv-00002-BMM Document 117 Filed 11/30/19 Page 2 of 14



                                INTRODUCTION

      On December 11, 2015, Plaintiff John Meyer suffered a life-threatening ski

accident at Big Sky Resort that left him in a coma for more than one week with

several broken ribs and plated bones. Meyer spent approximately one month

between the Billings Clinic and Missoula Community Hospital.

      After the accident, Meyer received an email from a volunteer ski patroller

stating Big Sky Resort runs out of signs to mark terrain. ECF No. 11-1. The day of

Meyer’s accident, he and his ski partner found themselves in an area that was

closed but not marked. Testimony Deposition of Eggert at 56:1-13; Testimony

Deposition of Meyer at 47:21-24; 112:12-15; 113:18-114:8. Meyer later skied

through the black diamond section of the “Highway” ski run into an area of the run

that is blue in difficulty. See Dixon Aff. at 1-2, ¶8. Meyer skied over a significant

and abrupt drop that should have been marked. ECF No. 27, ¶4. Meyer skied over

the hazardous terrain that led to a flat cat track. ECF No. 27, ¶5. He was severely

injured.




                                          1
       Case 2:18-cv-00002-BMM Document 117 Filed 11/30/19 Page 3 of 14




      “The courts of this country should not be the places where resolution of
      disputes begins. They should be the places where the disputes end after
      alternative methods of resolving disputes have been considered and tried.”

Justice Sandra Day O’Connor

      Meyer, a Bozeman attorney that has dedicated his entire legal career to

serving the public interest, tried to avoid filing this lawsuit by meeting with Taylor

Middleton, the General Manager of Big Sky Resort, and offering to forego legal

action if the resort purchased healthcare for its seasonal employees. ECF No. 27,

¶15. Ian McIntosh, one of three attorneys working for Big Sky on this case, was



                                           2
      Case 2:18-cv-00002-BMM Document 117 Filed 11/30/19 Page 4 of 14



invited, but did not join or oppose Meyer and Middleton meeting. ECF No. 106-8.

During their first meeting at Zocalo Café, Middleton did some rough math and

determined a copper health insurance plan for seasonal employees would cost Big

Sky Resort approximately $4 million per year. See ECF No. 27 at 4, ¶20.

Middleton figured providing health insurance to seasonal employees would

increase the cost of a lift ticket by $10. ECF No. 27 at 4, ¶20. Ultimately, Big Sky

decided to forego purchasing health care for its employees.

      Meyer filed this lawsuit against Big Sky and alleged that he tried to avoid

this litigation and stated any settlement or jury award would be used to purchase

health care for seasonal employees and a pay raise for the ski patrol. ECF No. 1-3

at ¶3. Big Sky Resort answered Meyer’s lawsuit by claiming that he abused the

legal process by bringing this lawsuit and claiming all proceeds will go towards

providing its employees with health care. See ECF No. 5 at 7, ¶5.

      In addition to filing a counterclaim against Meyer, Big Sky engaged in other

malicious litigation strategies. It sought to depose Meyer immediately before and

after his wedding and told him if he did not want to be deposed he could

simply dismiss the lawsuit. Exhibit 1 at 1. Big Sky opposed a three-week extension

to file a Summary Judgment response when Meyer’s wife was having twins and his

attorney was getting married. ECF No. 100. At one point, Big Sky offered to drop

its counter lawsuit against Meyer if he dropped his meritorious lawsuit and paid



                                          3
       Case 2:18-cv-00002-BMM Document 117 Filed 11/30/19 Page 5 of 14



Big Sky $5,000. Exhibit 1 at 3. At another point, Big Sky offered to dismiss its

counterclaim against Meyer if he dismissed his lawsuit against Big Sky, with no

money being exchanged. Exhibit 1 at 2.1

      Meyer retained the former Accident Investigation Supervisor at Big Sky

Resort as an expert. Evi Dixon will testify that the area where Meyer was injured

should have been marked. Dixon Affidavit at 3, ¶ 19. 2 After Dixon was retained as

an expert, Meyer reached out to McIntosh in another effort to settle the case.

Exhibit 1 at 5-6. McIntosh told Meyer that he has a “great” case and that he would

bring Meyer’s offer to Big Sky and its insurer. Exhibit 1 at 8. A day later,

McIntosh said that Big Sky would dismiss its counterclaim against Meyer if he

dismissed his meritorious lawsuit and paid Big Sky $55,000. Exhibit 1 at 9. It is

unclear whether McIntosh ever brought the settlement offer to Big Sky’s insurer.




1
  “The hallmark of a [Strategic Lawsuit Against Public Participation] suit is that it
lacks merit, and is brought with the goals of obtaining an economic advantage over
a citizen party by increasing the cost of litigation to the point that the citizen party's
case will be weakened or abandoned, and of deterring future litigation… [b]ecause
winning is not a SLAPP plaintiff's primary motivation, defendants' traditional
safeguards against meritless actions, (suits for malicious prosecution and abuse of
process, and requests for sanctions) are inadequate to counter SLAPPs.” U.S. ex
rel. Newsham v. Lockheed Missles & Space Co., 190 F.3d 963, 970-71 (9th Cir.
1999) (citations omitted).
2
  McIntosh claimed that information contained within the Dixon affidavit is
privileged and should be redacted. Exhibit 1 at 8. Meyer asked McIntosh for cases
supporting his contention (Exhibit 1 at 5), but McIntosh never responded.


                                            4
       Case 2:18-cv-00002-BMM Document 117 Filed 11/30/19 Page 6 of 14



      This Court denied Big Sky’s motion for summary judgment and determined

that “[a] jury must decide whether the any undue risk posed by the cat track where

Meyer crashed could have been abated through ‘posting a warning sign.’” ECF No.

115 at 9. The area should have been posted according to the former Supervisor of

the Big Sky Resort Accident Investigation team. Dixon Affidavit at 3, ¶ 19. Before

the case was filed, Meyer wrote on a public forum, “The day of my accident I was

skiing fast. No question about it. But if there had been a fence or markers in front

of the cat track I hit I never would have been skiing that fast.” Testimony

Deposition of John Meyer, 151:11-22. In short, Meyer has a valid case that will be

decided by a jury.

      The Montana Supreme Court has held that “pressing valid legal claims to

their regular conclusion, even with an ulterior motive, does not constitute an abuse

of process.” Brault v. Smith, 209 Mont. 21, 29; 679 P.2d 236, 240 (Mont. 1984).

Even though Meyer is pressing valid legal claims to their regular conclusion, Big

Sky continues to press its frivolous abuse of process counterclaim. Montana

Supreme Court Justices predicted and warned of Big Sky’s behavior in this case:

      Plaintiffs, who often have limited means, must now consider not only
      whether they have a reasonable expectation of recovering damages; they
      must assess whether they can afford to defend an abuse of process suit if
      they are unsuccessful.

Siepel v. Olympic Coast Investments, 344 Mont. 415, 426 ¶39 (Mont. 2008) (J.

Warner and J. Rice dissenting). At one point in this litigation, Big Sky’s tactics


                                          5
       Case 2:18-cv-00002-BMM Document 117 Filed 11/30/19 Page 7 of 14



forced Meyer to entertain thoughts of bankruptcy and suicide. ECF. No. 17-1 at 4-

5. Instead of putting a gun in his mouth, Meyer filed a bar complaint against Ian

McIntosh, lead attorney for Big Sky.

      Pursuant to Federal Rule of Civil Procedure 60, Meyer now respectfully

requests that this Court reconsider its order (ECF No. 104 at 5) dismissing the

portion of his answer to Big Sky’s counterclaim designated as a counterclaim

pursuant to Fed. R. Civ. P. 7(a)(3). Reconsideration is appropriate because Big Sky

continues to misuse its frivolous counterclaim to demand Meyer pay for filing this

meritorious lawsuit. Exhibit 1 at 9. 3 Reconsideration is also appropriate because

Meyer explained during his deposition that he cannot secure representation

because of Big Sky’s counterclaim. Deposition Transcript of Meyer at 37:6-14;

Exhibit 1 at 5.

      Nadine Nadow, Meyer’s former attorney, withdrew because she lives in

Colorado, this was the first lawsuit she has ever worked on, and she has completed

the limited scope representation to which she and Meyer agreed. McIntosh

opposed requesting a joint status conference with the Court so that Meyer can

request counsel because “this is not a criminal case” and Meyer is “not entitled to


3
  Meyer’s latest settlement offer seeks compensation for Big Sky’s abusive
litigation strategies. Exhibit 1 at 6-7. Reconsideration of the order dismissing the
portion of Meyer’s answer to Big Sky’s counterclaim designated as a counterclaim
will allow a jury to decide whether Big Sky abused the legal process by filing the
abuse of process counterclaim.


                                          6
       Case 2:18-cv-00002-BMM Document 117 Filed 11/30/19 Page 8 of 14



have counsel.” Exhibit 1 at 4. This Court’s scheduling order allows the parties to

request an interim status conference. ECF No. 91 at 5, ¶10. Local rule 83.6(b)(1),

which goes into effect December 1, 2019, states “Counsel may be appointed on a

pro se party’s motion or on the court’s own motion with the party’s consent.”

Meyer will gratefully accept appointment of counsel by this Court or will make a

motion if the Court so desires.

                             STANDARD OF REVIEW

       By empowering a district court to vacate its own order "when the equities so

demand," Am. Games, Inc. v. Trade Prods., Inc., 142 F.3d 1164, 1168 (9th Cir.

1998), Federal Rule of Civil Procedure 60 "attempts to strike a proper balance

between the conflicting principles that litigation must be brought to an end and that

justice should be done." Delay v. Gordon, 475 F.3d 1039, 1045 (9th Cir.2007)

(quoting 11 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal

Practice and Procedure§ 2851 (2d ed. 1995)). Therefore, upon "just terms, the

court may relieve a party ... from a final judgment, order, or proceeding" based on,

inter alia: "excusable neglect;" "fraud ... misrepresentation, or misconduct;" or "any

other reason that justifies relief." Fed. R. Civ. P. 60(b)(l), (3), (6).

       To prevail under the misrepresentation, misconduct, or fraud provision of

Rule 60, “the moving party must establish that ... the conduct complained of




                                             7
       Case 2:18-cv-00002-BMM Document 117 Filed 11/30/19 Page 9 of 14



prevented the moving party from fully and fairly presenting the case.” See In re

M/V Peacock on Complaint of Edwards, 809 F.2d 1403, 1404-05 (9th Cir. 1987).

"Excusable neglect encompass[ es] ... omissions caused by carelessness

and, as its name suggests, includes cases of negligence." Lemoge v. United

States, 587 F.3d 1188, 1192 (9th Cir. 2009) (alteration in original) (internal

citations omitted). When a party argues for relief based on his "excusable neglect"

under Rule 60(b)(l), "the court must consider all relevant circumstances." MD. by

and through Doe v. Newport-Mesa Sch., 840 F.3d 640,642 (9th Cir. 2016) (per

curiam) (citations and internal quotation marks omitted).

      To decide whether neglect is excusable, district courts should explicitly use

the Pioneer-Briones framework for analysis. Lemoge, 587 F.3d at 1192. The

equitable Pioneer-Briones analysis requires a district court to examine "at least

four factors: (1) the danger of prejudice to the opposing party; (2) the length of

delay and its potential impact on proceedings; (3) the reason for the delay; and (4)

whether the movant acted in good faith." Id. (quoting Bateman v. US. Postal

Serv., 231 F.3d 1220, 1223-24 (9th Cir. 2000)). Furthermore, while discussion

and analysis under the Pioneer-Briones framework is required, "the district court

may consider [] the factors without discussing how much weight it gives to each."

Newport-Mesa Sch., 840 F.3d at 643. Additionally, though not an explicit

Pioneer-Briones factor, prejudice to the movant may be "one of the 'relevant



                                           8
         Case 2:18-cv-00002-BMM Document 117 Filed 11/30/19 Page 10 of 14



circumstances' that should be considered when evaluating excusable neglect."

Lemoge, 587 F.3d at 1195.

                                   ARGUMENT

   I.       Reconsideration is appropriate because Big Sky’s frivolous abuse of
            process counterclaim is preventing Meyer from fully and fairly
            presenting his case.

   Meyer explained during his deposition that Big Sky’s abuse of process

counterclaim is preventing him from securing counsel. Meyer testified that he had

“given up” on trying to retain experienced counsel “[b]ecause I just – I don’t think

it is going to be fruitful given that Big Sky has filed a counterclaim against me.”

Deposition Transcript of Meyer at 37: 6-14. Judge Christensen recently granted

Meyer’s Motion for Reconsideration after he argued that another defendant’s

misconduct prevented him from securing counsel. Meyer v. UnitedHealthCare

Insurance Company, 2019 WL 5550338 (D. Mont. Oct. 28, 2019). Big Sky’s

abuse of process counterclaim is preventing Meyer from fully and fairly presenting

his case because he is not able to secure counsel. See In re M/V Peacock on

Complaint of Edwards, 809 F.2d at 1404-05.

   II.      Reconsideration is appropriate because Meyer’s failure to include
            the abuse of process counterclaim as part of his original answer is
            excusable neglect.

   Reconsideration is appropriate when all relevant circumstances are considered.




                                          9
      Case 2:18-cv-00002-BMM Document 117 Filed 11/30/19 Page 11 of 14



Reconsideration will not cause Big Sky to suffer any prejudice; it will not cause

delay; any delay can be attributed to Big Sky’s continuous attempts to misuse its

frivolous counterclaim; and Meyer has acted in good faith. Meyer is facing

prejudice because he cannot secure counsel because of Big Sky’s counterclaim.

      First, Big Sky will not suffer any prejudice because it continues to use its

frivolous counterclaim in bad faith to demand that Meyer pay for bringing a

meritorious lawsuit as part of a settlement. Exhibit 1 at 9. Second, reconsideration

will not cause delay because Big Sky continues to delay meaningful settlement

negotiations by improperly relying on the frivolous counterclaim. Exhibit 1 at 9.

Third, reconsideration will behoove the parties because it will allow Meyer to

retain counsel that can seek damages for Big Sky’s abuse of process. Meyer has

not delayed requesting reconsideration because Big Sky continues to demand that

Meyer pay for filing a meritorious lawsuit. Exhibit 1 at 9. Meyer has acted in good

faith by requesting reconsideration, which will facilitate him securing counsel.

Prejudice to Meyer because he is unable to secure counsel because of the frivolous

abuse of process counterclaim is "one of the 'relevant circumstances' that should be

considered when evaluating excusable neglect." Lemoge, 587 F.3d at 1195.

      “[W]hether a party's neglect is excusable ‘is at bottom an equitable one,

taking account of all relevant circumstances surrounding the party's omission.’”

Briones v. Riviera Hotel & Casino, 167 F.3d 379, 382 (9th Cir. 1997) (citation



                                          10
      Case 2:18-cv-00002-BMM Document 117 Filed 11/30/19 Page 12 of 14



omitted). Taking into account all of the relevant circumstances in this case,

reconsideration is appropriate.

   III.   The extraordinary circumstances of this case merit reconsideration.

   Reconsideration is appropriate because Big Sky continues to engage in

misconduct by attempting to leverage the frivolous abuse of process counterclaim

to force Meyer to drop his meritorious lawsuit and pay $55,000 to settle this

lawsuit. Exhibit 1 at 9. Although couched in broad terms, subparagraph (6) of Rule

60 requires a showing that the grounds justifying relief are extraordinary.

Twentieth Century—Fox Film Corp. v. Dunnaho, 637 F.2d 1338, 1341 (9th Cir.

1981). Big Sky Resort has acknowledged that Meyer has a “great” case, but

continues to ignore the holding of Brault that a plaintiff does not abuse the legal

process by filing a meritorious lawsuit. 209 Mont. at 29; 679 P.2d at 240.

   The Nevada Supreme Court has distinguished between cases that are

legitimately filed and those that are improperly used for the ulterior purpose of

coercing settlement. Dutt v. Kemp, 894 P.2d 354, 360 (Nev. 1995) (overruled on

other grounds by LaMantia v. Redisi, 38 P. 3d 877, 880 (Nev. 2002). The district

of Nevada held that “abusive measures” such as “minimal settlement offers”

should be considered in determining whether the tort of abuse of process has been

adequately alleged. Rashidi v. Albright, 818 F. Supp. 1354, 1359 (D. Nev. 1993).




                                          11
      Case 2:18-cv-00002-BMM Document 117 Filed 11/30/19 Page 13 of 14



Big Sky’s continued use of the frivolous abuse of process counterclaim to leverage

settlement is an abuse of process. Id. Reconsideration is appropriate.

                                  CONCLUSION

      For the foregoing reasons, Meyer respectfully requests that the Court

reconsider its order and allow Meyer’s answer to Big Sky’s counterclaim that

alleges Big Sky is abusing the legal process to proceed.

      Respectfully submitted this 30th day of November, 2019.

                                       /s/ John Meyer
                                       JOHN MEYER

                                       Attorney pro se




                                         12
      Case 2:18-cv-00002-BMM Document 117 Filed 11/30/19 Page 14 of 14




                          CERTIFICATE OF SERVICE

      Undersigned counsel certifies that this brief has been served on all registered

counsel via the Court’s CM/ECF System.

                                  /s/John Meyer
                                  JOHN MEYER

                       CERTIFICATE OF COMPLIANCE

      Pursuant to Local Civil Rule 7.1(d)(2), I certify that this brief is printed with

a proportionately spaced Times New Roman text typeface of 14 points; is double-

spaced except for footnotes and quoted, indented material; and the word count

calculated by Microsoft Word for Macintosh is 2,609 words, excluding the caption,

tables of contents and authorities, certificate of service, and certificate of

compliance.




                                           13
